Case: 12-20059       Document: 00512064173         Page: 1     Date Filed: 11/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 27, 2012

                                     No. 12-20059                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



CHINYERE Q. AYIBA; NELSON ILODIGWE SULEMAN,

                                                  Plaintiffs-Appellants
v.

WELLS FARGO BANK, N.A., a Division of Wells Fargo Bank N.A. also
known as Wachovia Mortgage, formerly known as Wachovia Mortgage, FSB,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CV-5017


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiffs-Appellants Chinyere Q. Ayiba and Nelson Ilodigwe Suleman
(“Appellants”) seek reversal of the district court’s Final Judgment of January 4,
2012, granting Wells Fargo’s Motion For Summary Judgment.                         We have
considered the record on appeal, including the filings of the parties and their
respective arguments as briefed and the district court’s Memorandum and


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20059    Document: 00512064173    Page: 2    Date Filed: 11/27/2012



                                No. 12-20059

Order of December 5, 2011 and its Memorandum and Order of December 22,
2011. As a result of our deliberations, we are satisfied that the court’s Final
Judgment of January 4, 2012 is correct in all respects.
      Wells Fargo’s motion for an award of attorneys’ fees is DENIED.
AFFIRMED.




                                       2